6          ORNJGY        GENERAL




IIfmortlib1e
          Eugene Fmdy
County Attorney
&art ccunty
Grssnville, Texas


Dear sir:                           Mtention: Robert Mc%irter

                                   opinion Kumbar O-3011
                                   Re: Sinoe a special election viesheld
                                        last month, when may another
                                        special election concerning bonds
                                        for the establishment of e.county
                                        hospital 'beheld?

This will ackoowledge receipt cf your opinion request of January 3, and 3~0
quote from your letter 8.sfollows:

        "We held a Special Zlection last month, voting or.bonds for the
         astablishfilent
                       of a County Hospital. 'Themeasure failed to terry.
         Some of the advocates of the hospitsl have inclnted that vieobtain
         from you an opinion as to when another srecinl election dealiaz
         with this ~eme matter msy be held."

Article 4478, of Vernon's Annotated Civil Statutes, roads, inspart, as
follows:

        "The cormrissioners'COurt of any county shall have power to estr\blish
         a county hospital and to enlarge any existing hospitals fort,hn ewe
         and treatment of persons suffering from any illness, disease or injury,
         subject to the provisions of this chapter. At intervals of not less
         than twelve months ten per cent of the qualified property%Gying
         voters of .!a
                     county may petition such oourt to provide for the
         establishing or enlarging of a county hospital, in which event said
         aourt within the time designated in such petition shall suhriitto such
         voters at a speoial or regular election the proposition of issuing
         bonds in such aggregate amount as may be designated in said petition
         for the establishing or enlarging of such hospital. * * * "

Article 4493, of Vernon's Annotated Civil Statutes, which controls any
county having a aity with a population of more than 10,000 persons, provides,
in part, as follows:
knorable Xugene Erady, Page 2 O-3011



      v f :*r If the proposition shall fail to receive a majority vote at
      such election,  said court may be required thereafter at intervals of
                                                                      -- -
      not less -.--         months upon petition of ten per oent of tke
                than tv;elve-2
      GlFf%d     voters of'said county, to subit said proposition until
      same shall receive the requisite vote authorizing the issuance of the
      hands."

We have been unable to find any court decisions construing that part of the
statutes involved in your question; however, wo believe that the statute
itself is clear and it is our opininr,that under the authority of the above
quoted statutes, another ~leotior~ aannot be held in your county untii at
least txeiva months have clnpsod from the time of the preceding election.

Tmsting   that   thLs   a?!s~rs   you-    quootior.,   we   are.

                                               Very truly yours



                                         s,/Claud 0. Roothmari



                                         xy
                                              Glaud (7. rlootman
                                                      ,dssistant

COB: s: T,dw

hPPROVZ3 J.0:30, 1941




HPROVED O?iNIGN OOMMITTE
SY 0. W. R. CKAIRNAN